Citation Nr: 0327949	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1945 until March 
1946, from October 1947 until May 1948 and from December 1950 
until March 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In an unappealed October 1995 rating decision, the RO 
denied service connection for a bilateral foot condition.

2.  The evidence added to the record subsequent to the 
October 1995 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision which denied entitlement 
to service connection for a bilateral foot condition is 
final.  38 U.S.C.A. §§ 7104, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the October 1995 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 5108, 
7105, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio, 16 Vet. App. 183 (2002).

A rating decision and statement of the case apprised the 
veteran of the reasons and bases for the VA decision, as well 
as the applicable law.  Moreover, letters dated September 
2001 and January 2002 apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as VA's development assistance.  

With respect to the notice letters mentioned above, the Board 
notes that they instructed the veteran to submit his evidence 
in within 60 days, in the case of the former and within 30 
days, in the case of the latter.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the present case, then, there was a procedural deficiency 
in the notice letters received by the veteran.  However, such 
defect was cured by the veteran's submission in September 
2001 of a waiver of 60-day development.  In that waiver, the 
veteran expressed that he had no additional medical evidence 
to submit and gave VA permission to process his claim. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as VA post 
service clinical reports.  Additionally, a transcript of the 
veteran's April 2003 video conference hearing before the 
Undersigned is associated with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Analysis

The veteran initially raised a claim of entitlement to 
service connection for a bilateral foot condition in August 
1995.  That claim was denied in an October 1995 rating 
decision.  

The evidence of record at the time of the October 1995 rating 
decision included the veteran's service medical records and 
his contentions.  The service medical records established 
that the veteran's feet were noted as normal on entrance 
examination in November 1945, on discharge examination in 
March 1946, and on enlistment examination in October 1947.  
In January 1948, the veteran was noted to have painful dorsum 
of the feet on orthopedic examination.  The veteran's feet 
were noted as normal on discharge examination in May 1948.  
In completing a report of medical history for enlistment in 
December 1950, the veteran was unclear as to whether he had 
foot trouble.  Physical examination in December 1950 revealed 
third degree pes planus, noted as asymptomatic.  The veteran 
was hospitalized for five days in March 1951, and for 30 days 
from April to May 1951, for bilateral flatfoot, when the 
veteran was noted as reconditioning Class I.  The veteran was 
referred to an orthopedist in June 1951.  When seen in July 
1951, the examiner noted that the veteran had been seen on 
several occasions for complaints of bilateral foot pain, and 
that on each occasion, no organic pathology was evident by 
"physical X-ray examination."  It was reported that the 
veteran's feet were treated by changing the fit of his shoes, 
and that the veteran refused to wear arch supports that were 
prescribed.  The examiner reported that two other competent 
surgeons examined the veteran and found no evidence of 
disease.  The impression was normal feet.  The veteran was 
deemed qualified for general duty.  

The veteran was again admitted to a military medical facility 
in August 1951 when the diagnoses included "flatfoot, 
bilateral, LD, NO EPTS."  After 24 days, he was transferred 
to another military medical facility to meet with a Physical 
Evaluation Board.  The disposition of that Board included 
diagnoses of flatfoot, bilateral, in line of duty, did not 
exist prior to service.  

On military medical examination in January 1952, physical 
examination revealed a moderate degree of pes planus with 
minimal pronation.  His foot posture was characterized as 
adequate and all movements of the foot and ankle were within 
normal limits.  It was opined that the veteran's subjective 
complaints of pain in the feet and ankles were out of 
proportion to abnormal physical findings.  On military 
separation medical examination in March 1952, physical 
examination revealed third degree pes planus.  

In the October 1995 rating decision, the RO found that the 
evidence of record established pes planus pre-existed 
service, and that the evidence failed to demonstrate that the 
veteran's bilateral pes planus was aggravated during active 
duty such as to warrant a grant of service connection.  The 
veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105 (West 2002).  In correspondence 
received by the RO in May 2001, the veteran requested that 
his claim be reopened.  

The evidence submitted subsequent to the final denial by the 
RO in October 1995 includes copies of the veteran's service 
medical records, VA medical reports dated in 1995, a March 
2003 VA radiological report, and the veteran's contentions, 
including testimony provided at a video conference hearing in 
April 2003.  

Regarding the service medical records, such documents were a 
part of the claims file at the time of the last final 
decision by the RO in October 1995.  Thus, they are clearly 
cumulative and redundant and fail to qualify as "new" under 
38 C.F.R. § 3.156(a).  Thus, such evidence cannot serve as a 
basis to reopen the veteran's claim.  

The 1995 VA medical reports refer to disabilities not at 
issue.  With respect to the March 2003 VA radiological 
report, such evidence was not formerly associated with the 
claims file.  Moreover, as such report contains information 
on the current status of the veteran's bilateral pes planus, 
such evidence is not cumulative of other evidence.  
Therefore, the Board finds this VA record to be "new" under 
38 C.F.R. § 3.156(a).  It must next be considered whether 
such document is also material.  Again, material evidence is 
evidence that bears directly and substantially upon the 
specific matter under consideration.  In the present case, 
evidence needed to establish service connection for pes 
planus would be evidence tending to show that a chronic foot 
disability was either incurred in or aggravated by active 
service beyond the natural progression of the condition.  The 
March 2003 VA x-ray report is relevant as to the current 
existence of chronic disability, as well as, if necessary, 
any chronic increase in pathology during service.  

Similar to the VA x-ray report, the veteran's testimony in 
April 2003 may be construed as new evidence under 38 C.F.R. 
§ 3.156(a).  In such testimony, the veteran explained that he 
suffered from a pes planus condition prior to service, as 
early as age 14, and that he was treated for worsening foot 
pain during service.  Such information was not ascertainable 
from the service medical records already associated with the 
claims file at the time of the last prior final denial in 
October 1995 and thus is not cumulative or redundant.  As 
such, it meets the criteria for new evidence under 38 C.F.R. 
§ 3.156(a).  Such testimony, as it conflicts with the 
November 1945, March 1946 and October 1947 military 
examination findings, is also material to a determination as 
to whether the presumption of soundness on induction has been 
rebutted, and therefore is relevant as to whether pes planus 
was incurred in or aggravated by active service.

Accordingly, the Board finds that the evidence received 
subsequent to the October 1995 denial, considered in 
conjunction with the record as a whole, is new and material 
and serves to reopen the claim for service connection for 
bilateral pes planus.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened, and to this extent, the appeal is granted.


REMAND

Having found that new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
pes planus, the veteran must be afforded the opportunity to 
have the RO consider the issue de novo, prior to appellate 
consideration by the Board.  

As noted above, the veteran reported his feet had been 
painful since age 14, but service medical records demonstrate 
the veteran's feet were clinically noted to be normal on 
service entrance examination in November 1945, on medical 
examination for discharge from his first period of service in 
March 1946, and on medical examination for entrance to his 
second period of service in October 1947.  It was during his 
second period of service that complaints of foot pain were 
noted, however, his feet were again characterized as 
clinically normal on medical examination for separation from 
his second period of service in May 1948.  Thereafter, pes 
planus was diagnosed on clinical examination for entrance 
into his third period of service in December 1950.  Current 
bilateral foot disability has been demonstrated subsequent to 
service in March 2003.  However, the record does not reflect 
that the veteran has been requested to identify any and all 
providers of treatment for foot pain from the age of 14 years 
until entrance into service in November 1945, between 
discharge from his second period of service in March 1946 and 
entrance into his second period of service in October 1947, 
and between discharge from his second period of service in 
May 1948 and entrance into his third period of service in 
December 1950.  Also, the record does not contain a clinical 
opinion as to whether it is as likely as not that any current 
bilateral foot disability may be dissociated from the 
complaints of foot pain noted in January 1948.  Such 
information would be useful in adjudicating the appeal.

In view of the foregoing, the case is hereby Remanded to the 
RO for the following actions:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  The RO should contact the veteran and 
request that he identify any and all 
providers of treatment for foot pain 
prior to service in November 1945, and 
between his first and second, and second 
and third, periods of service, prior to 
December 1950, as well as subsequent to 
service since March 1952.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain all records of treatment of the 
veteran from all identified providers.

3.  The veteran's claims folder should be 
forwarded to an appropriate specialist 
for review and an opinion as to:

(a.)	Whether a bilateral foot disability 
pre-existed the complaint of foot 
pain initially documented in service 
in January 1948?
(b.)	Whether it is at least as likely as 
not that any current bilateral foot 
disability may be dissociated from 
the complaint of foot pain initially 
documented in service in January 
1948?
(c.)	Whether a bilateral foot disability 
pre-existed any period of active 
service?
(d.)	Whether it is at least as likely as 
not that any pre-existing bilateral 
foot disability chronically 
increased in severity in service? 

If it is deemed that additional 
examination of the veteran is necessary, 
such examination should be scheduled by 
the RO.

4.  Thereafter, the RO must readjudicate 
the issue of entitlement to service 
connection for bilateral pes planus de 
novo and consider all evidence received 
since issuance of the most recent 
Statement of the Case.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



